Citation Nr: 1137578	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), insomnia, depression, adjustment disorder, and anxiety.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for diarrhea.

4.  Entitlement to service connection for peptic ulcer disease.

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988, and December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for PTSD.  While the Veteran submitted his claim of service connection for PTSD to the RO in New Orleans, Louisiana, it was forced to shut down due to Hurricane Katrina, and the Veteran's claims file was transferred to the RO in St. Louis, Missouri.  Subsequently, in a June 2009 rating decision, the New Orleans, Louisiana RO denied service connection for hypertension, depression, peptic ulcer disease, diarrhea, and erectile dysfunction.  Additionally, the New Orleans, Louisiana RO issued another rating decision in August 2009, which denied service connection for insomnia, hypertension, depression, peptic ulcer disease, diarrhea, and erectile dysfunction.  

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge in June 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

The Board notes that the RO adjudicated service connection for PTSD, insomnia, and depression as separate issues.  However, a review of the record indicates that the Veteran has also been diagnosed with anxiety and adjustment disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has combined and recharacterized the issues of entitlement to service connection for PTSD, insomnia, and depression to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection.  

The Veteran contends he was diagnosed with hypertension, an acquired psychiatric disorder, peptic ulcer disease, diarrhea, and erectile dysfunction during and/or after he served on active duty in Afghanistan.  While the record contains some service treatment records from the National Guard, it does not appear that all of the medical and personnel records have been obtained.  In other words, the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the National Guard have not been verified.

The law provides that active military service is active duty; any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of inactive duty training during which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full- time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). 

While the claims file contains a formal finding of unavailability of the Veteran's service records, it remains unclear to the Board what the specific dates are of the Veteran's Army National Guard duty.  As such, in order to fully and fairly consider the Veteran's appeal, VA should attempt to obtain the Veteran's Army National Guard records to ascertain whether the Veteran may have been serving on active duty; active duty for training; or inactive duty for training at the time of the incurrence of the claimed disorder(s).  Particularly, the RO/AMC should confirm all of the Veteran's Army National Guard service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA

Additionally, the Veteran was afforded a VA psychological examination in September 2005.  The examiner stated that the claims file was not provided and was not reviewed.   The examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and stated that the Veteran had at the most, mild symptoms due to insomnia and alcohol abuse and did not cause any significant industrial or social dysfunction.  However, the Veteran's  claims file was not reviewed by the VA examiner when making his determination regarding the Veteran's claim of service connection for PTSD.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  
Additionally, the Veteran's VA outpatient treatment records document treatment and diagnoses of multiple mental health conditions, such as an adjustment disorder, depression, anxiety, and positive PTSD questionnaires.  The Board is without medical expertise to determine if any of the Veteran's acquired psychiatric disorders are related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of continuity of psychiatric symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Furthermore, although the Veteran has provided competent reports of continuity of symptomatology since discharge from service, and that he is being treated for erectile dysfunction and hypertension, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of these disorders.  Although the Veteran has been seeking treatment from the VA for his erectile dysfunction and hypertension, it remains unclear to the Board whether any of the Veteran's conditions are related to any aspects of his military service, to include as secondary to his acquired psychiatric disorder.  A medical opinion regarding a diagnosis and etiology of the Veteran's hypertension and erectile dysfunction is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA and private treatment records.  The claims file contains VA treatment records through March 2007.  Because it is unclear whether the Veteran continued to seek treatment for his condition after that time, a remand is necessary to obtain any outstanding treatment records dated from March 2007 to the present.  Additionally, at the June 2011 Video Conference Hearing, the Veteran stated that he was seeking treatment for his conditions from a private physician.  However, it does not appear that these private treatment records have been associated with the claims file.  As these treatment records may contain information pertinent to his claims of service connection, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain any outstanding VA treatment records dated from March 2007 to the present.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Contact the Louisiana Adjutant General, and/or any other indicated agency, and request copies of the Veteran's complete service personnel records.  Specifically, the RO/AMC should confirm all of the National Guard service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.  

If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.  

3. After the foregoing has been completed, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

Regardless of whether the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any other psychiatric disorder that is found to be present, including anxiety, adjustment disorder, and depression.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should consider and discuss the Veteran's in-service incidents in Afghanistan and any current factors in the Veteran's life that could be the cause of his psychiatric disorder.  Additionally, the examiner should review the Veteran's VA outpatient treatment records, lay statements, the June 2011 Video Conference Hearing transcript, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Additionally, the AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction, to include as secondary to an acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's erectile dysfunction.  

The examiner should also provide an opinion as to whether it is at least as likely as not that Veteran's erectile dysfunction had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused and/or aggravated (permanently worsened) by his acquired psychiatric disorder.   

Furthermore, the examiner should review and consider the Veteran's private treatment records, VA treatment records, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Additionally, the AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's hypertension.  

The examiner should also provide an opinion as to whether it is at least as likely as not that Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused and/or aggravated (permanently worsened) by his acquired psychiatric disorder.   

Furthermore, the examiner should review and consider the Veteran's private treatment records, VA treatment records, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


